This is a motion by plaintiff to tax the defendant Marcellus Smith personally with the costs of this Court. Defendants were successful in the court below in the case, and plaintiff appealed. The judgment was reversed here, and the cause remanded to be further proceeded with in accordance with law. We do not see any reason, at present, for giving a personal judgment against Smith. He was brought here by the plaintiff's appeal, and his conduct has not been frivolous, and he has done nothing to make himself personally liable. The defendants *Page 356 
the costs of this Court, as administrators, and they will be allowed a credit for the same in their administration account, unless the plaintiff can show sufficient reason to the lower court why it should not be allowed. Provision as to the recovery of costs against executors and administrators is made in Revisal, sec. 1277, where such costs are declared to be "chargeable only upon or collected out of the estate, fund, or party represented, unless for mismanagement or bad faith in prosecuting or defending the action, the Court shall direct the same to be paid personally by the representative," but no such case is presented here. The motion is denied, with costs to be taxed.
Motion denied.
(440)